Citation Nr: 1435022	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, (ischemic heart disease) status post triple bypass.

2.  Entitlement to an effective date prior to August 25, 2008, for the grant of service connection for coronary artery disease, (ischemic heart disease) status post triple bypass.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease, (ischemic heart disease) status post triple bypass, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran, a Nehmer class member, first contended that he developed a heart condition due to active service in an August 25, 2008 statement.


CONCLUSION OF LAW

The criteria for an effective date prior to August 25, 2008, for coronary artery disease, (ischemic heart disease) status post triple bypass, are not met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).

In August 2010, the RO sent the Veteran letters providing notice, which satisfied the requirements of the VCAA.  The letters notified the Veteran of what information and evidence was needed to substantiate his claim of service connection for ischemic heart disease, how VA determines the disability rating, and what evidence is needed to establish the effective date.  The Board notes that the Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of service connection and the United States Court of Appeals for Veterans Claims has held that after a claim of service connection is granted, the claim has been substantiated, additional notice is not required with regard to issues such as the effective date of the benefit, and any defect in the notice is not prejudicial.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  All pertinent, identified medical records have been obtained and considered with regard to the Veteran's effective date claim, and there is no indication that there are relevant, outstanding records that would support this claim.  As such, VA has satisfied its duty to assist the Veteran.

As previously acknowledged, the Veteran was afforded a hearing before a VLJ in May 2013, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran, and he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  The Merits of the Claim

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2013); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6) (2013).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  In addition, the final rule makes clear that the effective date of this rule is the date of publication in the Federal Register, or August 31, 2010.  Id (as the governing statute mandates that the effective date of the new regulation be the date of issuance of the final rule, the Secretary has no discretion to set an effective date for the new presumptions earlier than the date the final regulation is issued).

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

By way of background, the Veteran contended in a statement that was received by VA on August 25, 2008 that he had to undergo triple bypass surgery as a result of his service in Vietnam.  After reviewing his claim, the RO denied service connection for a heart condition in a February 2009 rating decision.  However, in August 2010, VA informed the Veteran that his claim was entitled to review under Nehmer and, in a December 2010 rating decision, the RO granted service connection for coronary artery disease, (ischemic heart disease) status post triple bypass.

As the record reflects that the Veteran served in Vietnam and was granted presumptive service connection for coronary artery disease, (ischemic heart disease) status post triple bypass based on presumed exposure to herbicides during such service, the Board finds that the provisions of 38 C.F.R. § 3.816 apply.

The record is negative for complaints of heart problems, records concerning treatment of a heart condition, or any claims of service connection for a heart condition before the Veteran submitted the aforementioned August 2008 statement.  In a March 2011 notice of disagreement, January 2012 substantive appeal (VA Form 9), and various additional statements, the Veteran contended that an effective date prior to August 25, 2008 is warranted because he was not aware that ischemia was caused by Agent Orange, an herbicide agent, when he underwent triple bypass surgery in August 2002, and as a result, did not file a claim at that time.  He contended during his May 2013 hearing that his claim should date back to 2002.

As the Veteran's claim was received on August 25, 2008, which is between May 3, 1989 and August 31, 2010, the Board finds that the effective date shall be assigned according to 38 C.F.R. § 3.816(c)(2), which provides that the proper effective date is the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  Because the record shows that the Veteran's claim was received by VA in August 2008 and his heart disability arose prior to the date of claim, the Board finds that August 25, 2008 is the appropriate effective date and the assignment of an effective date prior to August 25, 2008 is not warranted.


ORDER

An effective date prior to August 25, 2008, for the award of service connection for coronary artery disease, (ischemic heart disease) status post triple bypass, is denied.


REMAND

During the Veteran's May 2013 hearing, he asserted that his condition worsened since he was afforded a VA examination in June 2012 and also reported that he was prescribed medication to regulate his high blood pressure, a condition that may be related to his coronary artery disease.  In light of the Veteran's reports of worsening and what may be new manifestations of his condition, VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his coronary artery disease, status post triple bypass, and determine whether it has been productive of any other conditions.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board has no discretion and must remand this claim.

The Board also observes that VA treatment records dated since June 2012 and non-VA treatment records dated since June 2004, to include the results of an April 2013 stress test that the Veteran referenced during his hearing, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his symptomatology associated with his service-connected coronary artery disease, status post triple bypass, to include any related occupational impairment.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain VA treatment records dated from June 2012.  Also, obtain from the Veteran, or request that the Veteran authorize VA to obtain, relevant non-VA treatment records dated from June 2004 or any additional records identified as being relevant to the Veteran's claim.  In the request for non-VA records, the RO should make a specific request for the results of the Veteran's April 2013 stress test.  All development efforts and any negative response(s) should be associated with the claims file.

3.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA examination in order to evaluate his service-connected coronary artery disease, status post triple bypass.  The claims file should be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  The following inquiries should be addressed: 

a) Determine whether the Veteran has a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

b) Determine whether the Veteran has had one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

c) Determine whether the Veteran has had chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

d) Assess any surgical scar(s) associated with the service-connected coronary artery disease, status post triple bypass, including the measurements of any scars and a determination as to whether any scars are deep, superficial, cause limited motion, are unstable, or are painful.

e) Include a statement as to the effect of the manifestations of coronary artery disease, status post triple bypass, on the Veteran's occupational functioning and daily activities.

f) Provide an opinion as to whether the Veteran currently has any additional conditions that were caused or are aggravated by his coronary artery disease, status post triple bypass.  Specifically, the examiner is asked to state whether the Veteran has hypertension and, if so, whether his hypertension was caused or is aggravated by his service-connected coronary artery disease, status post triple bypass.

4.  Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


